Citation Nr: 1624479	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a respiratory disability.

2. Entitlement to service connection for carpal tunnel syndrome.

3. Entitlement to service connection for spinal stenosis.

4. Entitlement to service connection for glaucoma.

5. Entitlement to service connection for loss of visual field.

6. Entitlement to service connection for fibromyalgia.

7. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

8. Entitlement to service connection for right knee degenerative joint disease.

9. Entitlement to service connection for left knee degenerative joint disease.

10. Entitlement to service connection for degenerative disc disease.


ATTORNEY FOR THE BOARD
E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

When the case was previously before the Board in May 2014 it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2014 remand, the Board noted that in his VA Form 9, the Veteran indicated that his having ten very extreme health problems since military service leads him to believe that he may have been exposed to chemicals aboard the ship he was assigned to during service, to include from the helicopters and planes that left and returned to the ship.

The Veteran's DD Form 214 reflects that he served in the U.S. Navy and his last duty assignment was aboard the USS Enterprise (CVAN-65).  It also reflects that he was awarded the Vietnam Service Medal (VSM).  

The Veteran's service treatment records contain a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation.  It would appear from these records that the Veteran had some exposure to low doses of ionizing radiation while aboard the USS Enterprise (CVAN-65).   Importantly, posterior subcapsular cataracts are a known radiogenic disease.

In the May 2014 remand, the Board instructed the AOJ to schedule a VA eye examination to determine whether the Veteran has posterior subcapsular cataracts of the right eye.  A VA eye examination was conducted in November 2014.  The examiner noted that the Veteran was diagnosed with diabetes without complications in 1998.  The examiner also noted that the Veteran had no retinopathy on current examination.  It was noted that in 2004 the Veteran was diagnosed with open angle glaucoma and manages his pressure with eye drops; he was diagnosed with cataracts in 2004 and had them surgically removed that same year.  He is presently pseudophakic (both eyes).  The examiner noted that it was asked whether the Veteran has posterior subcapsular cataracts of the right eye.  The examiner replied that the cataracts were removed 10 years ago and there is presently no eye condition related to diabetes.  Unfortunately, the examiner did not address whether the Veteran's right eye cataracts were posterior subcapsular cataracts.  As such, a remand is required.

The AOJ was also instructed to prepare a summary of the circumstances of the Veteran's exposure to ionizing radiation during service and then forward the claims file, to include the Veteran's DD Form 1141, to the Under Secretary for Health for preparation of a dose estimate of the Veteran's exposure to ionizing radiation in service.  After receipt of the dose estimate provided by the Under Secretary for Health, it was instructed that VA should review the dose estimate(s) and determine whether any additional development of the ionizing radiation claim is required under 38 C.F.R. § 3.311(b) and complete such development.  Then, it was instructed that a determination should be made regarding whether the ionizing radiation claim requires any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).  Unfortunately, none of these remand directives were accomplished; there is no evidence that any development action in this regard was undertaken.

Therefore, the AOJ did not accomplish the objectives set forth in the May 2014 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file, to include a copy of this remand, to the November 2014 VA eye examiner in order to obtain an opinion regarding whether the Veteran's right eye cataracts were posterior subcapsular cataracts.  The examiner should also provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each currently diagnosed eye disability is a residual of posterior subcapsular cataracts.

A complete rationale for all opinions must be provided.

If the November 2014 VA eye examiner is unavailable, another qualified examiner should provide the requested opinions.  Should the new examiner determine that a new VA examination is necessary, one should be scheduled.   
 
2.  The AOJ should prepare a summary of the circumstances of the Veteran's exposure to ionizing radiation during service and then forward the claims file, to include the Veteran's DD Form 1141, to the Under Secretary for Health for preparation of a dose estimate of the Veteran's exposure to ionizing radiation in service.
 
3.  After receipt of the dose estimate provided by the Under Secretary for Health, VA should review the dose estimate(s) and determine whether any additional development of the ionizing radiation claim is required under 38 C.F.R. § 3.311(b) and complete such development. Then, determine whether the ionizing radiation claim requires any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c) .

4.  The RO must then readjudicate the claims and, thereafter, if the claims on appeal remain denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




